Name: 2004/832/EC: Commission Decision of 3 December 2004 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in the Northern Vosges, France (notified under document number C(2004) 4538)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  Europe;  agricultural activity;  natural environment
 Date Published: 2004-12-04

 4.12.2004 EN Official Journal of the European Union L 359/62 COMMISSION DECISION of 3 December 2004 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in the Northern Vosges, France (notified under document number C(2004) 4538) (Only the French version is authentic) (Text with EEA relevance) (2004/832/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the second subparagraph of Article 16(1) and Article 20(2) thereof, Whereas: (1) In 2002, classical swine fever was confirmed in the feral pig population in the departments of Moselle and Meurthe-et-Moselle in France. At that time, only the area of Thionville in the northern part of Moselle was concerned by the disease. In this area the disease now appears to be fully under control. (2) By Commission Decision 2002/626/EC (2), the plan submitted by France for the eradication of the classical swine fever in feral pigs in Moselle and Meurthe-et-Moselle was approved. (3) France put also in place an intensive programme to survey classical swine fever in feral pigs in the departments of Ardennes, Meurthe-et-Moselle, Moselle and Bas-Rhin, bordering Belgium, Germany and Luxemburg. That programme is still ongoing. (4) Classical swine fever was later also confirmed in feral pigs in Bas-Rhin and it spread to the north-eastern part of Moselle, in the area of the Northern Vosges. It was established that this second epidemic was caused by a different virus strain and evolved in a distinct manner from the one confirmed in the area of Thionville. (5) Accordingly, France has now submitted for approval a plan for the eradication of classical swine fever in feral pigs in the area of the Northern Vosges. In addition, as that Member State intends to introduce vaccination of the feral pigs in that area, it has also submitted a plan for emergency vaccination for approval. (6) The French authorities have authorised the use of a live attenuated vaccine against classical swine fever (C strain) to be used for the immunisation of feral pigs by means of oral baits. (7) The plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in the area of the Northern Vosges, as submitted by France, have been examined and found to comply with Directive 2001/89/EC. (8) For the sake of transparency it is appropriate to set out in this Decision the geographical areas where the eradication and emergency vaccination plans are to be implemented. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by France for the eradication of classical swine fever in feral pigs in the area as set out in point 1 of the Annex is approved. Article 2 The plan submitted by France for the emergency vaccination of feral pigs in the area as set out in point 2 of the Annex is approved. Article 3 France shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 3 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (2) OJ L 200, 30.7.2002, p. 37. ANNEX 1. Areas where the eradication plan is to be implemented A. Infected zone The territory of the Department of Bas-Rhin and Moselle located: west of the road D 264 from the border with Germany at Wissembourg to Soultz-sous-ForÃ ªts; north of the road D 28 from Soultz-sous-ForÃ ªts to Reichshoffen (the whole territory of the Municipality of Reichshoffen is included in in the area); east of the road D 62 from Reichshoffen to Bitche and then east of the road D 35 from Bitche to the border with Germany (in Ohrenthal); south of the border with Germany from Ohrenthal to Wissembourg and a strip of 5 to 10 km around this zone where vaccination is applied. B. Surveillance zone The territory of the Departments of Bas-Rhin and Moselle located north of the motorway A 4 from Strasbourg to Herbitzheim and east of the channel of HouillÃ ¨res and the river Sarre from Herbitzheim to Sarreguemines. 2. Areas where the emergency vaccination plan is to be implemented The territory of the Department of Bas-Rhin and Moselle located: west of the road D 264 from the border with Germany at Wissembourg to Soultz-sous-ForÃ ªts; north of the road D 28 from Soultz-sous-ForÃ ªts to Reichshoffen (the whole territory of the Municipality of Reichshoffen is included in in the area); east of the road D 62 from Reichshoffen to Bitche and then east of the road D 35 from Bitche to the border with Germany (in Ohrenthal); south of the border with Germany from Ohrenthal to Wissembourg and a strip of 5 to 10 km around this zone.